DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: “from database….a plurality of database…”  The Office suggests –from a database….a plurality of databases--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display unit in claim 1 (LCD).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US 2014/0082651 and hereafter referred to as “Sharifi”) in view of Kim et al (US 2015/0100975 and hereafter referred to as “Kim”).
Regarding Claim 1, Sharifi discloses a display device comprising:
 a display unit configured to display an image corresponding to contents (Figure 1, 114, Page 1-2, paragraph 0018, Page 2-3, paragraph 0032); 
a processor configured to extract feature information from the contents (Figure 2, 112, Page 2, paragraph 0019); and 
a communicator configured to: transmit, to an external server, the extracted feature information and search range information corresponding to the extracted feature information (Page 2, paragraph 0019, Page 3, paragraph 0039-0048), and receive, from the external server, additional information corresponding to the feature information matching the extracted feature information in a search field corresponding to the search range information among a plurality of search fields (Page 6, paragraph 0091, 0093, Page 7, paragraph 0096).
Sharifi does not explicitly disclose wherein the processor is further configured to control the display unit to display the received additional information.
Kim discloses a display device with a display unit, processor and communicator (Figure 2), the communicator transmitting information from the contents to the server (Page 3, paragraph 0057) receiving additional information from the server (Page 3, paragraph 0059, Page 5, paragraph 0103) wherein the processor is further configured to control the display unit to display the received additional information (Figure 5-7, Page 6, paragraph 0112). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sharifi to include the missing limitation as taught by Kim in order to provide users with information to select a desired content to view (Page 1, paragraph 0009) as disclosed by Kim.
Regarding Claim 9, Sharifi discloses an information providing system comprising: 
a display device configured to display a image corresponding to contents and extract feature information corresponding to the contents (Figure 1, 102, 114, Page 1-2, paragraph 0018, Page 2-3, paragraph 0032); and  
43a server configured to: receive, from the display device, the extracted feature information and search range information corresponding to the extracted feature information (Page 2, paragraph 0019, Page 3, paragraph 0039-0048), search for feature information matching the extracted feature information in a search field corresponding to the search range information from among a plurality of search fields (Page 6, paragraph 0091, 0093, Page 7, paragraph 0096), and provide additional information corresponding to the searched feature information to the display device (Page 7, paragraph 0096).  
Sharifi does not explicitly disclose wherein the display device displays the received additional information.
Kim discloses server receiving information from the contents from the display device (Page 3, paragraph 0057) provide additional information to the display device (Page 3, paragraph 0059, Page 5, paragraph 0103) wherein the display device displays the received additional information (Figure 5-7, Page 6, paragraph 0112) . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sharifi to include the missing limitation as taught by Kim in order to provide users with information to select a desired content to view (Page 1, paragraph 0009) as disclosed by Kim.
Regarding Claim 13, Sharifi discloses a control method of a display device, the method comprising:
displaying an image corresponding to contents (Page 1-2, paragraph 0018, Page 2-3, paragraph 0032); 
extracting feature information from the contents (Figure 2, 112, Page 2, paragraph 0019); 
transmitting, to an external server, the extracted feature information and search range information corresponding to the extracted feature information (Page 2, paragraph 0019, Page 3, paragraph 0039-0048); and 
receiving, from the external server, additional information corresponding to the feature information matching the extracted feature information in a search field corresponding to the search range information among a plurality of search fields (Page 6, paragraph 0091, 0093, Page 7, paragraph 0096).  
Sharifi does not explicitly disclose displaying the received additional information.
Kim discloses transmitting information from the contents to the server (Page 3, paragraph 0057) receiving additional information from the server (Page 3, paragraph 0059, Page 5, paragraph 0103) displaying the received additional information (Figure 5-7, Page 6, paragraph 0112) . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sharifi to include the missing limitation as taught by Kim in order to provide users with information to select a desired content to view (Page 1, paragraph 0009) as disclosed by Kim.

Regarding Claim 2 and 14, Sharifi and Kim discloses all the limitations of Claim 1 and 13 respectively.  Sharifi discloses wherein the search range information is main viewing channel information in the display device to be used for the external server to determine database from which feature information matching the extracted feature information is searched from among a plurality of databases by broadcasting channels, or to determine a search condition to search for feature information matching the extracted feature information (Page 3, paragraph 0039-0048, Page 6, paragraph 0091, 0093).  
Regarding Claim 3 and 15, Sharifi and Kim discloses all the limitations of Claim 1 and 13 respectively.  Sharifi discloses wherein the search range information comprises at least one of viewing history information and source selection history information (Page 3, paragraph 0039-0043).  See also Kim discloses wherein the search range information comprises at least one of viewing history information and source selection history information (Figure 5-7, Figure 1).  See motivation above.
Regarding Claim 4, Sharifi and Kim discloses all the limitations of Claim 3.  Kim discloses wherein the search range information further comprises information on a source providing the contents.  See motivation above.
Regarding Claim 5, Sharifi and Kim discloses all the limitations of Claim 4.  Sharifi discloses wherein the processor is further configured to extract feature information from the contents at an extraction cycle corresponding to information of the source providing the contents ((Page 3, paragraph 0038-0043, Page 7, paragraph 0072, 0074).   Kim discloses wherein the processor is further configured to extract feature information from the contents at an extraction cycle corresponding to information of the source providing the contents (Page 5, paragraph 0091).  See motivation above.
Regarding Claim 6, Sharifi and Kim discloses all the limitations of Claim 1.  Sharifi discloses wherein the additional information comprises at least one of identification information of the contents, advertisement information related to the contents, contents recommendation information related to the contents, and Internet address information related to the contents (Page 7, paragraph 0096).  See also Kim discloses wherein the additional information comprises at least one of identification information of the contents, advertisement information related to the contents, contents recommendation information related to the contents, and Internet address information related to the contents (Figure 5-7).  See motivation above.
Regarding Claim 7, Sharifi and Kim discloses all the limitations of Claim 1.  Sharifi discloses wherein the extracted feature information represents at least one of a text, a logo, a video fingerprint extracted from the image and an audio fingerprint extracted from audio of the contents (Page 3, paragraph 0039-0048).  
Regarding Claim 8, Sharifi and Kim discloses all the limitations of Claim 1.  Sharifi discloses wherein the processor is further configured to extract channel information from the contents, and on a basis of the extracted channel information, determine whether to transmit the extracted feature information and search range information corresponding to the extracted feature information (Page 3, paragraph 0038-0043).  
Regarding Claim 10, Sharifi and Kim discloses all the limitations of Claim 9.  Sharifi discloses wherein the search range information represents main viewing channel information in the display device, wherein the server searches for feature information matching the extracted feature information from database which is determined based on the main viewing channel information from among a plurality of database by broadcasting channels (Page 3, paragraph 0039-0048, Page 6, paragraph 0091, 0093).  
Regarding Claim 11, Sharifi and Kim discloses all the limitations of Claim 9.  Sharifi discloses wherein the server sequentially searches from a search field corresponding to the search range information from among the plurality of search fields until feature information matching the extracted feature information is searched (Page 3, paragraph 0039-0048, Page 6, paragraph 0091, 0093). 
Regarding Claim 12, Sharifi and Kim discloses all the limitations of Claim 9.  Sharifi discloses wherein the search range information comprises history information generated in response to use of the display device and information of the source providing the contents, 44wherein the server searches for feature information matching the extracted feature information within a search field corresponding to the history information and information of a source providing the contents from among the plurality of search fields (Page 3, paragraph 0039-0048, Page 6, paragraph 0091, 0093).   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 9 and 11 of U.S. Patent No. 10,142,679. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 is broader in scope than Claim 1 and 3 of US 10,142,679.
Regarding Claim 1 of Instant application
Corresponding to Claim 1 and 3 of US 10,142,679
A display device comprising:
 a display unit configured to display an image corresponding to contents; 
a processor configured to extract feature information from the contents; and 






a communicator configured to: transmit, to an external server, the extracted feature information and search range information corresponding to the extracted feature information, and receive, from the external server, additional information corresponding to the feature information matching the extracted feature information in a search field corresponding to the search range information among a plurality of search fields, 
wherein the processor is further configured to control the display unit to display the received additional information.  

A content processing apparatus, comprising:
output circuitry;  
communication circuitry;  and 
a processor configured to extract, from the content, first characteristic information and second characteristic information, wherein the first characteristic information is one of video characteristic information and audio characteristic information and the second 
characteristic information is the other one of the video characteristic information and the audio characteristic information, 
wherein the processor 
further is configured to: control the communication circuitry to transmit the first characteristic information to a server;  based on receiving a plurality 
of characteristic information corresponding to contents matched to the transmitted first characteristic information and a plurality of additional information corresponding to the plurality of characteristic information, select one from among the plurality of characteristic information based on the second characteristic information extracted from the content;  and 
control the output circuitry to output additional information, from among the plurality of additional information, corresponding to the selected characteristic information.

    3.  The apparatus as claimed in claim 1, wherein the processor is 
configured to extract the first characteristic information and the second characteristic information from content being currently output, in response to occurrence of a first event in which a preset time period starts, a second event in which a source which provides a content is changed, or a third event in which a channel is changed.


Claim 13 of the instant application corresponds to Claim 9 and 11 of US 10,142,679.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yun et al (US 2015/0082330) discloses display device with display device including a display unit, communicator and processor (Figure 2) and extracting feature information (paragraphs 0071, 0077, 0078, 0085, paragraph 0046). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 14, 2021